Per Curiam.

A justice’s court has no jurisdiction of matters of account, “ where the sum total of the accounts of both parties shall, in the whole, amount to 200 dollars.” Here the accounts of both parties, proved to the satisfaction of the referees, exceeded, in the whole, 200 dollars. It was, therefore, clearly a case in which a justice had no jurisdiction, and the plaintiff was obliged to sue in the common pleas. And in all suits in the common pleas, where “ the accounts between the parties exceed 200 dollars, to be certified, &c. if by reason of payment, or discount, the plaintiff shall recover less than 25 dolars, he shall recover costs,” &c(Laws N. Y. v. 1. p. 530.) The certificate of the referees was, here, a substitute for the certificate of the judge, upon the trial, and the plaintiff is entitled to costs.
Judgment for the plaintiff